Case 2:20-cv-09709-SB-SK Document 16 Filed 01/27/21 Page 1 of 3 Page ID #:93




 1 ERIN J. COX (State Bar No. 267954)
   Erin.Cox@mto.com
 2 MARK R. YOHALEM (State Bar No. 243596)
   Mark.Yohalem@mto.com
 3 BRANDON E. MARTINEZ (State Bar No. 318749)
   Brandon.Martinez@mto.com
 4 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue
 5 Fiftieth Floor
   Los Angeles, California 90071-3426
 6 Telephone: (213) 683-9100
   Facsimile: (213) 687-3702
 7
   Attorneys for The Walt Disney Company
 8
   [Additional Counsel and Party on Signature Page]
 9
10
11                           UNITED STATES DISTRICT COURT
12          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
13
14 JEFFREY SCOTT, an individual,          Case No. 2:20-CV-09709-SB-SK
15              Plaintiff,                STIPULATION SETTING BRIEFING
                                          AND HEARING SCHEDULE ON
16        vs.                             DEFENDANT THE WALT DISNEY
                                          COMPANY’S MOTION TO DISMISS
17 THE WALT DISNEY COMPANY,               UNDER FED. R. CIV. P 12(b)(1) AND
   a Delaware corporation; and DOES       12(b)(6)
18 1 through 10, inclusive,
                                          Judge: Hon. Stanley Blumenfeld, Jr.
19              Defendants.
                                          Date: March 26, 2021
20                                        Time: 8:30 A.M.
                                          Place: Courtroom 6C
21
                                          Action Filing Date: October 22, 2020
22
23
24
25
26
27
28

       STIPULATION SETTING BRIEFING & HEARING SCHEDULE ON DEFENDANT THE WALT DISNEY
              COMPANY’S MOTION TO DISMISS UNDER FED. R. CIV. P 12(b)(1) AND 12(b)(6)
Case 2:20-cv-09709-SB-SK Document 16 Filed 01/27/21 Page 2 of 3 Page ID #:94




 1        WHEREAS, on October 22, 2020, Plaintiff Jeffrey Scott filed a complaint in
 2 the above-captioned action (Dkt. No. 1) (“Complaint”);
 3        WHEREAS, concurrently herewith, Defendant The Walt Disney Company is
 4 filing a motion to dismiss Plaintiff’s Complaint under Fed. R. Civ. P. 12(b)(1) and
 5 12(b)(6) (“Motion”);
 6        WHEREAS the parties have met and conferred and agreed on a mutually
 7 agreeable schedule for briefing Defendant The Walt Disney Company’s Motion;
 8        NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED BY
 9 THE PARTIES AS FOLLOWS:
10        Plaintiff shall have until February 19, 2021 to oppose or otherwise respond to
11 Defendant The Walt Disney Company’s Motion.
12        Defendant The Walt Disney Company shall have until March 12, 2021 to file
13 a reply in support of its Motion.
14        Defendant The Walt Disney Company shall notice its Motion for hearing on
15 March 26, 2021, at 8:30 A.M., in Courtroom 6C.
16
17        IT IS SO STIPULATED.
18
19
20
21
22
23
24
25
26
27
28
                                            -2-
       STIPULATION SETTING BRIEFING & HEARING SCHEDULE ON DEFENDANT THE WALT DISNEY
              COMPANY’S MOTION TO DISMISS UNDER FED. R. CIV. P 12(b)(1) AND 12(b)(6)
Case 2:20-cv-09709-SB-SK Document 16 Filed 01/27/21 Page 3 of 3 Page ID #:95




 1 DATED: January 27, 2021         Respectfully submitted,
 2
                                   MUNGER, TOLLES & OLSON LLP
 3
 4
 5                                 By:           /s/ Erin J. Cox
                                            ERIN J. COX
 6
 7                                 Attorneys for The Walt Disney Company
 8
     DATED: January 27, 2021       KING, HOLMES, PATERNO & SORIANO, LLP
 9
10
11                                 By:          /s/ Stephen D. Rothschild
12                                          STEPHEN D. ROTHSCHILD
13
                                   HOWARD E. KING (State Bar No. 77012)
14                                 hking@khpslaw.com
                                   STEPHEN D. ROTHSCHILD (State Bar No. 132514)
15                                 srothschild@khpslaw.com
                                   KING, HOLMES, PATERNO & SORIANO, LLP
16                                 1900 Avenue of the Stars, Twenty-Fifth Floor
                                   Los Angeles, CA 90067-4506
17                                 Telephone: (310) 282-8989
                                   Facsimile: (310) 282-8903
18
19                                 Attorneys for Plaintiff
20
21
22
23
24
25
26
27
28
                                            -3-
       STIPULATION SETTING BRIEFING & HEARING SCHEDULE ON DEFENDANT THE WALT DISNEY
              COMPANY’S MOTION TO DISMISS UNDER FED. R. CIV. P 12(b)(1) AND 12(b)(6)
